Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 03/09/2021.
Claims 1-20 are pending.

Priority
2.	This application is a Continuation of 16/057,763 (Patent US 10977231), which was filed on 08/07/2018, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 03/09/2021 and 03/09/2021 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,231. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17196749
Patent 10,977,231
Claim 1:
A computer-implemented method of predicting an amount of data storage needed when moving data from primary data storage to secondary or archive data storage, the method comprising:


  receiving a request to move data from a primary data storage system to a secondary data storage system;

  translating the request to a nested database query based on a database schema, wherein translating the request comprises referencing the database schema to determine which tables are to be queried to satisfy the request to move data;

  predicting a size of data that will be returned as a result of executing the nested database query; and,

  

  providing the predicted size before moving the data from the primary data storage system to the secondary data storage system.
Claim 1:
A computer-implemented method of predicting an amount of data storage needed when moving data from primary data storage to secondary or archive data storage, the method comprising: 


  receiving a request to move data from a primary data storage system to a secondary data storage system; 

  providing an initial database query based on the request, wherein the initial database query is related to an initial table in an initial database; 



  building a nested database query from the initial database query according to a database schema, wherein building the nested database query includes determining additional tables linked to the initial table; 

  predicting a size of data that will be returned as a result of executing the nested database query; and 

  providing the predicted size before moving the data from the primary data storage system to the secondary data storage system.
Claim 8:
  A system for predicting an amount of data storage needed when moving data from primary data storage to secondary or archive data storage, the system comprising: 

  one or more non-transitory, computer-readable mediums having computer- executable instructions stored thereon; and, 

  one or more processors that, having executed the computer-executable instructions, configure the system to perform a plurality of operations comprising: 

  receiving a request to move data from a primary data storage system to a secondary data storage system; 

  translating the request to a nested database query based on a database schema, wherein translating the request comprises referencing the database schema to determine which tables are to be queried to satisfy the request to move data; 

  predicting a size of data that will be returned as a result of executing the nested database query; and, 

  providing the predicted size before moving the data from the primary data storage system to the secondary data storage system.
Claim 9:
At least one non-transitory, computer-readable medium carrying instructions, which when executed by at least one data processor, performs a method of presenting data to a user based on requests to move data from primary storage to secondary storage, comprising: 

  receiving a request from a user to move data from a primary storage system to a secondary storage system; 

  identifying an initial database query from the request, wherein the initial database query is related to an initial table in the initial database; 

  building a nested database query from the initial database query according to a database schema, wherein building the nested database query includes determining additional tables linked to the initial table; and 

  estimating a size of a result of executing the nested database query.
Claim 15:
  A non-transitory, computer-readable medium having computer-executable instructions stored thereon that, when executed by one or more processors, causes a system to perform a method for predicting an amount of data storage needed when moving data from primary data storage to secondary or archive data storage, the method comprising:

receiving a request to move data from a primary data storage system to a secondary data storage system;

translating the request to a nested database query based on a database schema, wherein translating the request comprises referencing the database schema to determine which tables are to be queried to satisfy the request to move data;

predicting a size of data that will be returned as a result of executing the nested database query; and,

providing the predicted size before moving the data from the primary data storage system to the secondary data storage system.
Claim 16:
  A system configured to present data to a user related to requests to move data within a storage system, the system comprising: 

  at least one processor; at least one memory coupled to the processor and storing instructions for execution by the processor, wherein the instructions encode a method comprising: 

  receiving a request from a user to move data; providing the request to a remote computing device to provide an estimated size of data to be moved, wherein the remote computing device: 

  identifies an initial database query from the request, wherein the initial database query Is related to an initial table in an initial database; 

  builds a database query from the initial database query according to a database schema, wherein building the database query includes determining additional tables linked to the initial table, and estimates a size of a result of executing the database query; and 

  receiving from the remote computing device, the estimated size.



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
07/27/2022

/HUNG D LE/Primary Examiner, Art Unit 2161